 


109 HR 5164 IH: Earning and Living Opportunities Act
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5164 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Ms. Velázquez (for herself, Mr. Rangel, Mr. Gutierrez, Ms. Norton, and Mr. Meeks of New York) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Housing and Urban Development Act of 1968 to ensure improved access to employment opportunities for low-income people. 
 
 
1.Short titleThis Act may be cited as the Earning and Living Opportunities Act. 
2.Requirement for Employing Low- and Very Low-Income Persons 
(a)In generalSection 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u) is amended— 
(1)by redesignating subsections (e), (f), and (g) as subsections (i), (j), and (k), respectively; 
(2)in subsection (i), as so redesignated— 
(A)in paragraph (1), by inserting at the end Provided, however, that any resident of a public or Indian housing development or any other person who qualifies for a priority under section (c)(1)(B), and who was very low-income shall, for purposes of this Act, continue to qualify, as initially verified, for a period of 5 years, irrespective of any increase in the person’s income or other change in that person’s priority status during that period.; and 
(B)by inserting after paragraph (2) the following new paragraph: 
 
(3)One-stop delivery systemThe term one-stop delivery system has the meaning given that term in section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)).; and 
(3)by inserting after subsection (d) the following new subsections: 
 
(e)Requirement for Employing Low- and Very Low-Income Persons 
(1)Twenty percent requirement 
(A)Condition of assistanceIt shall be a condition of any assistance provided to a public or Indian housing agency or contract awarded by a public or Indian housing agency for work to be performed in connection with development assistance provided from the capital fund under section 9(d) of the United States Housing Act of 1937, the operating fund under section 9(e) of such Act, or any other Federal assistance for housing and community development, including funding under section (8)(o)(13) of such Act, that, except as provided in paragraph 2(B), a minimum of 20 percent of all hours worked by employees of the public or Indian housing agency or of a contractor in connection with such contract shall be performed by low- or very low-income persons who qualify for a priority under subsection (c)(1)(B). 
(B)RequirementIt shall be a condition of any assistance provided to a recipient of other Federal housing and community development assistance for housing rehabilitation, housing construction, or other public construction projects and their contractors, that a minimum of 20 percent of all hours worked by employees of the recipient or its contractors shall be performed by low- or very low-income persons who qualify for a priority under subsection (c)(2)(B). 
(2)ComplianceAs a condition of any contract awarded for the work described in paragraph (1), any contractor awarded such a contract shall— 
(A) 
(i)immediately before beginning work under such contract, submit evidence to the satisfaction of the contracting agency and the section 3 committee, showing that a minimum of 20 percent of all hours worked in connection with such contract shall be performed by low- or very low-income persons who qualify for a priority under paragraphs (1)(B) and (2)(B) of subsection (c); and 
(ii)submit evidence to the satisfaction of the contracting agency and the section 3 committee showing that a minimum of 20 percent of all hours actually worked in connection with such contract were in fact performed by low- or very low-income persons who qualify for a priority under paragraphs (1)(B) and (2)(B) of subsection (c); or 
(B)if such contractor cannot meet the requirement imposed by paragraph (1)— 
(i)submit evidence to the satisfaction of the contracting agency and the section 3 committee that such contractor used all feasible means to meet such requirement by taking steps which include— 
(I)recruiting and conducting job interviews at the affected development, in the affected community, and at training facilities; 
(II)working with the contracting agency to advertise and recruit low- and very low-income persons; and 
(III)giving notice of such contract to the one-stop delivery system for the area in which the work is to be done, including the particular skills, knowledge, and abilities needed by potential employees for work under such contract; and 
(ii)provide to the contracting agency and the section 3 committee, evidence, as the Secretary shall by regulation require, sufficient to show why low- or very low-income persons who were referred by either the contracting agency or by the one-stop delivery system, or who otherwise made themselves available did not have the skills, knowledge, or abilities to perform the work. 
(3)Section 3 committeeThe Secretary shall require that a public and Indian housing agency and other recipients of Federal housing and community development assistance establish a section 3 committee composed of interested parties, including a representative of the affected section 3 residents to oversee all aspects of compliance with section 3. For projects with a significant economic impact relative to the community size and the public housing agency, membership on the section 3 committee shall, at a minimum, include a representative of— 
(A)the contractor; 
(B)the public or Indian Housing Agency; 
(C)the resident association from the development (or tenant delegate or section 3 resident where a tenant association does not exist);
(D)where possible, a community based organization that has as its mission the promotion of workforce development or economic development in low-income communities; 
(E)where they exist, women and minority trades organizations that offer employment services with expertise in preparing skilled workers for the construction field; and 
(F)when possible, coordinators and representatives of the apprenticeship programs. 
(4)TrainingAny contractor awarded a contract for the work described in paragraph (1) shall provide on-the-job training to any employee who is eligible for priority under subsection (c)(1)(B) and (c)(2)(B). Such training shall be provided through a State approved apprenticeship program.  
(f)Recruitment, Referral, and Training RequirementsThe Secretary shall require the following of public and Indian housing agencies and recipients of other Federal housing and community development assistance: 
(1)That such agencies and other recipients advertise the availability of training and employment opportunities generated by development assistance, and, with the section 3 committee, maintain a registry of eligible low- and very low-income persons who express interest in those opportunities. For public and Indian housing agencies, advertising shall be conducted in a manner that is most likely to reach eligible low- and very low income persons who reside in public or Indian housing or who otherwise qualify for a priority in accordance with subsection (c)(1)(B). For recipients of other housing and community development assistance, advertising shall be conducted in a manner that is most likely to reach eligible low- or very low-income persons who qualify for a priority in accordance with subsection (c)(2)(B). The registry shall contain sufficient information (such as work experience, education level, desired employment, career goals, etc.) to allow each public and Indian housing agency or recipient of other federal housing and community development assistance to make appropriate job referrals and to determine the need for job training and other support services. 
(2)That such agencies and other recipients provide to any contractor and the section 3 committee names, priority status, and applications of low-and very low-income persons who have the skills identified by the contractor or the public housing agency for the work to be performed. 
(3)That such agencies and other recipients refer any low- or very low-income persons who are participants in the housing agency’s housing programs and who are seeking qualifying skills to the one-stop delivery system for the area in which the work is to be done. 
(4)That such agencies and other recipients consult with contractors to ensure that low-and very low-income persons with the skills, knowledge, and abilities are provided a priority in hiring and are not passed over. 
(5)That such agencies and other recipients provide to the one-stop delivery system for the area in which the development where the work is to be done, a detailed description of the work to be done, including all projects for which it is accepting, or will be accepting, bids, and a list of the applicable priority categories (as set forth in subsection (c)(1)(B) and (c)(2)(B), so that eligible low- and very low-income persons may be appropriately trained. 
(6)That such agencies and other recipients make any other effort that may be necessary, including contacting and working with other job clearinghouses, job training centers, labor groups, and resident and community groups, to increase the number of low- and very low-income persons who are provided with training and employment opportunities and a priority in accordance with subsections (c)(1)(B) and (c)(2)(B). 
(g)Reports 
(1)Agency reportsAll public and Indian housing agencies shall report quarterly to the Secretary on the number of hours worked by persons eligible for a priority under subsection (c)(1)(B) or (c)(2)(B) at the public and Indian agency and with their contractors. Grantees shall ensure that they and other recipients of housing and community development funds and their contractors report quarterly to the Secretary on the number of hours worked by persons eligible for a priority under subsection (c)(1)(B) or (c)(2)(B). The reports shall include at a minimum current information by job category regarding the total number of hours worked by all persons and by persons within each priority. The reports shall also include current information about the dollar amount and the number of the contracts provided to section 3 businesses, by priority category and as a percentage of the total amount of contracts awarded. 
(2)Report to CongressThe Secretary shall report annually to Congress a summary of information derived from the quarterly reports required under paragraph (1) and shall provide information on the total amount of Federal funds that are subject to section 3. For each program, including public housing and other federal housing and community development assistance, by program, the report shall provide the number of jobs and training opportunities generated and the number of hours worked by low and very low income persons, and the number and amount of contracts and percentage of total contracts awarded to section 3 businesses. 
(h)Fines for noncompliance 
(1)FinesIf a contractor of a public or Indian housing agency or any other contractor for a project receiving assistance under this section fails to comply with the requirements of this section, such contractor shall be fined by the Secretary in an amount not less than 1 percent of the amount of the contract with such agency.  
(2)Deposit of amountsThe Secretary shall make the amounts collected under paragraph (1) available to the respective section 3 committee in the locality where such fines are assessed for the purpose of providing job training opportunities for low- or very low-income persons who reside in the area of the contract described in paragraph (1).  . 
(b)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to implement the requirements of subsections (e), (f), and (g) of section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u), including a requirement that public and Indian housing agencies include information regarding their compliance with this section in their five year plan, annual plans, or any alternative plan which calls for similar reporting. 
(c)Conforming amendmentsSection 3(c) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u(c) is amended— 
(1)in paragraph (1)(A), by inserting before the period , and development and operating assistance provided pursuant to any other federal housing and community development assistance; 
(2)in paragraph (1)(B), by striking clause (iv) and inserting after clause (iii) the following: 
 
(iv)To participants in section 8 programs administered by the public and Indian housing agency. 
(v)To other low-income persons residing within the metropolitan area (or nonmetropolitan county) in which the assistance is expended, with preference to very low-income persons.; 
(3)in paragraph(2)(A), by adding at the end: The Secretary shall further ensure that permanent opportunities for training and employment created and retained as a result of housing and community development assistance are given to low- and very low income persons residing within the metropolitan area (or nonmetropolitan county) in which the project is located.; and 
(4)in paragraph (2)(B), by inserting , with preference to very low-income persons after very low-income persons.  
 
